         Case 3:20-cv-00569-MPS Document 72 Filed 06/01/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


DIANTHE MARTINEZ-BROOKS,                          :
REJEANNE COLLIER,                                 :
JACKIE MADORE; and                                :
KENNETH CASSIDY, Individually,                    :
and on Behalf of All Others Similarly Situated,   :
                         Petitioners,             :
                                                  :
         v.                                       :            C.A. No.: 3:20-cv-569 (MPS)
                                                  :
                                                  :
D. EASTER, Warden of Federal Correctional         :
Institution at Danbury, and MICHAEL               :
CARVAJAL, Director of the Federal Bureau          :
of Prisons, in Their Official Capacities,         :
                           Respondents.           :


                       NOTICE REGARDING NOTICE OF ACTION
                        AND RELEASE OF MEDICAL RECORDS

       Pursuant to the Court’s Order entered on May 28, 2020 (ECF 68), the Respondent was

ordered to advise the Court regarding the costs/burden associated with the Petitioners’ proposal

that inmates can get notice of action and release of medical records forms so that inmates could

request FCI Danbury to produce medical records to Petitioners’ counsel. The parties have

agreed, in principal, on a proposal for issuance of such notice and the subsequent production of

medical records by the Bureau of Prisons (“BOP”). While additional time is necessary to

finalize details, the terms of the agreement are as follows:

       1. As to the means by which inmates might be noticed as to the pendency of this
       lawsuit, Petitioners will provide a notice written by Petitioners’ counsel for publication
       at FCI Danbury. This notice will be posted on the bulletin boards in each housing unit
       and on TRULINCS, which is the computer network inmates use to send/receive
       electronic messages, monitor balances in their trust fund account, purchase
       telephone/messaging credits, and receive information regarding institution
       programming. Case Managers will also have copies of this notice and release for
       distribution.

       2. In accordance with the notice, each inmate wishing to provide such release to
       petitioners’ counsel must complete a DOJ-361 Certification of Identity form. The
  Case 3:20-cv-00569-MPS Document 72 Filed 06/01/20 Page 2 of 3



section of this form titled “Authorization to Release Information to Another Person” will
be completed by petitioners’ counsel, so all that the inmate needs to do is complete the
personal information fields, sign, and date the form. These forms will be available both
on TRULINCS and in the housing units. These completed forms will be placed into a
box in each housing unit specially designated for this purpose by a specific date, and
Petitioners’ counsel will be responsible for reporting to the front lobby of FCI Danbury
at an agreed-upon time and date to retrieve these forms.

3. Once in receipt of the completed DOJ-361 forms, Petitioners’ counsel will be
responsible to providing them to the United States Attorney’s Office for the District of
Connecticut for transmission to BOP.

4. Upon receipt, staff in the BOP’s Freedom of Information Act/Privacy Act Section will
provide Petitioners’ counsel with the last two year’s electronic medical records (“BEMR”)
for each inmate who has submitted a properly-completed DOJ-361 to the agency through
the process detailed above.

                                             Respectfully Submitted

                                             Respondents
                                             By Their Attorneys

                                             John H. Durham
                                             United States Attorney

                                                     /s/
                                             John B. Hughes, ct05289
                                             Michelle L. McConaghy, ct27157
                                             David C. Nelson, ct25640
                                             Nathaniel M. Putnam, phv10463
                                             Jillian R. Orticelli, ct28591
                                             Assistant U.S. Attorneys
                                             203-821-3700




                                            2
          Case 3:20-cv-00569-MPS Document 72 Filed 06/01/20 Page 3 of 3



                                        CERTIFICATION

       I hereby certify that on June 1, 2020, a copy of the foregoing was filed electronically.
Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.


                                                              /s/
                                                       Michelle L. McConaghy (ct27157)
                                                       David C. Nelson (ct25640)
                                                       Assistant U.S. Attorneys




                                                      3
